Citation Nr: 1106651	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  03-24 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased initial rating for the Veteran's 
service-connected posttraumatic stress disorder (PTSD), rated as 
30 percent disabling from April 3, 2001 to February 2, 2004, 50 
percent disabling from February 2, 2004 to June 19, 2007, and 70 
percent disabling thereafter. 

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the Department of Veterans 
Affairs (VA) Newark, New Jersey Regional Office (RO). 

In April 2005, the Board remanded the Veteran's claim.  The case 
was returned to the Board in November 2009, at which time the 
Board issued a decision denying an increased rating for PTSD and 
remanding the Veteran's claim for a TDIU.  The Veteran appealed 
the denial of an increased rating for PTSD to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2010 
Order, the Court vacated and remanded the Board's November 2009 
decision and implemented the provisions of a May 2010 Joint 
Motion for Remand (Joint Motion).  

The Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted. Id. at 455.  As noted above, the Board remanded the 
issue of TDIU for further development.  It appears that the RO 
has not yet acted on the Board's remand of the TDIU claim, and 
there is evidence currently of record which allows for a grant of 
that benefit.  As the issue is properly before the Board pursuant 
to Rice, and the outcome is entirely favorable to the Veteran, 
the Board will proceed with a decision on the TDIU claim at this 
time, since this action will in no way prejudice the Veteran.  


FINDINGS OF FACT

1.  The Veteran's PTSD results in severe impairment in his social 
and occupational functioning due to such symptoms as suicidal 
ideation; disorientation; panic attacks; impaired insight, 
judgment and impulse control; unprovoked irritability; difficulty 
adapting to stressful circumstances (including in a work setting) 
and inability to establishing and maintaining effective social 
relationships.

2.  The competent medical evidence demonstrates that the 
Veteran's service-connected PTSD precludes him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for the Veteran's 
service-connected PTSD, but not higher, have been met for the 
entire appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2010).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

With respect to the Veteran's claim for a TDIU, as described 
below, the Board is taking an action favorable to the Veteran.  
There can thus be no possibility of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  An extended discussion of the duties to 
notify and assist is unnecessary for this claim.

With respect to the Veteran's claim for an increased initial 
rating for his service-connected PTSD, in cases such as this, 
where service connection has been granted and an initial 
disability rating has been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from 
defective (or nonexistent) notice with respect to the downstream 
elements, such as the initial rating assigned.  Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  That burden has not been met in 
this case, as neither the Veteran nor his attorney alleges such 
prejudice.  Regardless, in a letter dated in February 2006, the 
RO further notified the Veteran of the process by which 
disability ratings are determined.  The Veteran was given the 
opportunity to submit additional information on his claim, and 
his appeal was subsequently readjudicated in the April 2008 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).  The 
Board finds, therefore, that the Veteran has been adequately 
notified of the information and evidence necessary to 
substantiate his increased rating claim.

The Board also finds that all necessary development has been 
accomplished. The RO has obtained the identified private 
outpatient treatment records.  Moreover, the Veteran was afforded 
VA examinations in April 2002 and February 2006.  Those 
examination reports have been reviewed, and are found to be 
adequate, as they discuss the severity of the Veteran's PTSD in 
relation to the applicable rating criteria.  As no further 
assistance is required to fulfill VA's duty to assist, appellate 
review may proceed without prejudice to the Veteran.

II.  Increased Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The RO has already staged the Veteran's rating.  The Veteran was 
initially assigned a 30 percent rating.  In an April 2008 rating 
decision, the RO increased his rating to 50 percent from February 
2, 2004 to June 19, 2007, and to 70 percent thereafter.  
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

In a February 2002 private treatment record, the Veteran 
described consistent workplace conflicts and verbal altercations 
with coworkers, as well as difficulty maintaining friendships.  
The April 2002 and February 2006 VA examiner described the 
Veteran as isolative, with memory and concentration problems and 
having only fair insight, judgment, and impulse control, as well 
as panic attacks and problems with authority figures.  A May 2002 
letter from M.G., DO, reflects that the Veteran had weekly panic 
attacks, as well as poor motivation, concentration and memory.  
Dr. M.G. described the Veteran as "reclusive," and stated that 
the Veteran had difficulty maintaining effective social 
relationships, both at home and in a work environment.  A 
February 2004 record from J.S., Ph.D., reflects that the Veteran 
was recently hospitalized due to disorientation, had 2 to 3 panic 
attacks per week and was becoming more withdrawn and isolated 
from his coworkers and his family.  Dr. M.G. indicated in a 
November 2010 letter that the Veteran was suspended from work 
after an exacerbation of his PTSD following the events on 
September 11th.

In December 2010, M.C., MD, stated that the Veteran suffered from 
impaired memory, concentration, and focus.  He stated that the 
Veteran had an inability to interact with others, and that he was 
prone to fits of violence and rage.  He also stated that the 
Veteran had ongoing suicidal and violent ideation, though without 
plan or intent.  

The Veteran submitted a number of lay statements describing his 
difficulties with temper and stress management, particularly in a 
work setting, as well as his social isolation.  He mentioned his 
problems with concentration and memory, and stated that he had 
lost interest in doing many things.  He stated that he frequently 
argued with his wife and children, and was worried that he would 
hurt himself or someone else.  

In an April 2008 letter, the Veteran's wife described the Veteran 
as defensive and angry, and as unable to talk calmly without 
losing his temper.  She stated that she was scared of how he 
reacts to stressful situations.  In an October 2010, a friend of 
the Veteran's described him as a violent, angry and depressed 
person who did not like to associate with other people.  In a 
September 2010 letter, two of the Veteran's coworkers described 
the Veteran's occupational history, stating that he would often 
fly into a rage over trivial issues and suffered from severe mood 
swings.  

Additionally, the Board notes that the Veteran's Global 
Assessment of Functioning (GAF) scores demonstrate serious 
symptoms.  The VA examiner assigned the Veteran GAF scores of 50 
(in April 2002) and 45 (in February 2006), which is congruent 
with serious impairment in occupational functioning.  See 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The 
Veteran's private doctors assigned GAF scores ranging from 30 to 
37, reflecting major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood.  Id.  

After considering the totality of the record, the Board finds 
that the evidence more nearly approximates a 70 percent initial 
rating for PTSD over the entire appellate period, although the 
preponderance of the evidence is against assignment of a rating 
in excess of 70 percent at this time.  The Veteran has 
consistently indicated that he experiences difficulty managing 
anger and stress.  The record contains information from the 
Veteran, other laypersons, and medical professionals, all of 
which indicate that the Veteran had periodic anger-type conflicts 
at work dealing with other people.  Other than spending time with 
his wife, it appears from the record that the Veteran maintains 
relative isolation from other social circumstances.  Moreover, 
over the course of the appeal the Veteran's panic attacks have 
increased, and he was hospitalized for disorientation.  Such 
symptoms are congruent with a 70 percent rating.

In assigning a 70 percent rating, the Board has considered 
whether a 100 percent rating is appropriate; however, the Board 
finds that the preponderance of the evidence is against 
assignment of a 100 percent rating at this time.  In that regard,  
though the Veteran has evidence recent suicidal and violent 
ideation and was hospitalized for disorientation, there is no 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), or 
memory loss for names of close relatives, own occupation, or own 
name.  Though the Veteran had many problems at his previous job, 
he nonetheless was employed until 2009.  Also, though his 
relationships with his wife and children are strained, he remains 
married.  While the Veteran's private and VA doctors have found 
him to be severely impaired, they do not describe him as having 
total occupational and social impairment.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321 (2010).  In determining 
whether an extra-schedular evaluation is for consideration, the 
Board must first consider whether there is an exceptional or 
unusual disability picture, which occurs where the diagnostic 
criteria do not reasonably describe or contemplate the severity 
and symptomatology of a Veteran's service-connected disability.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The schedular evaluation in this case is not inadequate.  As 
described above, an evaluation in excess of 70 percent is 
provided for certain manifestations of the service-connected PTSD 
disability but the evidence reflects that those manifestations 
are not present in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's disability, as the criteria assess the level of 
occupational and social impairment attributable to the Veteran's 
symptoms.  As the Board finds that the Veteran's disability 
picture is contemplated by the rating schedule, the inquiry ends 
and the Board need not consider whether the disability picture 
exhibits other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Accordingly, 
referral for consideration of an extra-schedular rating is not 
warranted.


III.  TDIU

A TDIU rating may be assigned where the schedular rating is less 
than total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2010).

The Veteran meets the schedular criteria for a TDIU, as he is 
currently service connected for three disabilities, and his PTSD 
is rated as 70 percent disabling.  He is not currently working, 
and that he has not worked since April 2009.  Additionally, the 
medical evidence of record, which has been described in more 
detail above, supports the Veteran's contention that he is 
precluding from working as a result of service-connected PTSD.  
Of particular significance is a November 2010 letter, in which 
Dr. M.G. opined that the Veteran was totally disabled from PTSD 
and would remain so in the future.  Additionally, in a December 
2010 statement, Dr. M.C. stated that the Veteran's PTSD was 
"totally disabling" by 2001, but was previously employed 
because he had an accommodating employer.  Dr. M.C. indicated 
that the Veteran was unable to function in any occupational 
setting.  There is no competent medical evidence to the contrary.  

Resolving any doubt in favor of the Veteran, the Board finds that 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected PTSD.  See 38 
U.S.C.A. § 5107(b).  Entitlement to TDIU is therefore granted.




ORDER

A 70 percent rating, but not higher, for the Veteran's PTSD is 
granted for the entire appellate period, subject to regulations 
applicable to the payment of monetary benefits.  

A TDIU is granted, subject to regulations applicable to the 
payment of monetary benefits.  



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


